DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated August 12th, 2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 112
Applicant’s arguments, filed on May 21st, 2021, with respect to the 112 rejections of the claims have been fully considered and are persuasive. Accordingly the 112 rejections of the claims have been withdrawn. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1 and 3-18 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Mukawa (US 2010/0157433 A1).
Regarding claim 1, Mukawa teaches a method of presenting a three-dimensional image to a viewer, the method comprising: 
selectively blocking background light from an external scene from entering an eye of the viewer using an occluding mask located in a space between the eye and the external scene (See, e.g., LCD 151 in Fig. 10A which has a LCOS as a light valve which selectively blocks light per paragraph [0154] as it occludes certain pixels via different polarizations, the “black” pixels here correspond to an occluded region, and note that the claim does not require the “external scene” to be something specific structurally, so the external scene here corresponds to the area external to and immediately surrounding the elements 151-153 and 112 in Fig. 10A inside device 110 and the background light corresponds to light provided by the light source 153. Note that as the light valve selectively blocks this light, this limitation is met); 

modifying the image to reach a different depth of focus with the eye of the viewer (See, e.g., collimating optical system 112 in Fig. 10A which collimates, i.e. modifies the image, and the image gets modified and so does the depth of focus as shown by the light rays in Fig. 10A); 
delivering a modified image to the eye of the viewer (See, e.g., the light path in Fig. 10A which shows this); and 
wherein the selectively blocking background light comprises selectively blocking background light from the external scene in an occluding pattern geometrically corresponding to the image projected from the selectively transparent projection device (See, e.g., paragraph [0154] which explains that the LCD 151 has pixels in a pattern that necessarily geometrically corresponds to the image the beamsplitter projects), the occluding pattern being blacked out to prevent background light from the external scene from bleeding through or interfering with display of the image while light from the external scene passes through non-masked portions of the occlusion mask and the image that is projected receives mask blocking from the background light and is projected towards the eye (See, e.g., paragraph [0154] and note that insofar as the LCOS occludes certain pixels via different polarizations, the “black” pixels here correspond to an occluded region which is blacked out and the non-masked portions let light through to the user’s eye, meeting this limitation).
Regarding claim 3, Mukawa teaches the method set forth above and further teaches wherein the background light and image both exist (Note that this limitation because the image light and background light both exist).
Regarding claim 4, Mukawa teaches the method set forth above and further teaches wherein the correlating comprises selectively controlling the occluded region (Note that this limitation is met because the occluded region is controlled insofar as it is not random and thus is controlled in the sense that its configuration is chosen).
Regarding claim 5, Mukawa teaches the method set forth above and further teaches displaying a selectable diffraction geometry on at least a portion of a selectively transparent zone plate diffraction patterning device (See, e.g., the combination of diffraction gratings 330 and 340 and light guide plate 321 in Fig. 10A which combine to form a selectively transparent zone plate diffraction patterning device with a selectable diffraction geometry insofar as the grating members reflect/block some light and the light guide passes other light, and the gratings “display a selectable diffraction geometry” insofar as the various layers select certain wavelengths to interact with. Note that this claim language does not require a plurality of diffraction geometries that are selectable by a user, so this limitation is met).
Regarding claim 6, Mukawa teaches the method set forth above and further teaches passing the image from the selectively transparent projection device (Note that this limitation is met because the image is passed from the projection device).
Regarding claim 7, Mukawa teaches the method set forth above and further teaches wherein the selectively transparent projection device and the selectively transparent zone plate diffraction patterning device exist (Note that this limitation is met as the projection and patterning devices exist).
Regarding claim 8, Mukawa teaches the method set forth above and further teaches wherein the selectively transparent zone plate diffraction patterning device exists (Note that this limitation is met as the patterning device exists).
Regarding claim 9, Mukawa teaches the method set forth above and further teaches modifying the imagery (Note that this limitation is met because the image is modified as explained above in the rejection of claim 1).
Regarding claim 10, Mukawa teaches the method set forth above and further teaches redirecting light toward the eye of the viewer after projecting the image from a selectively transparent projection device (See, e.g., light guide plate 321 in Fig. 10A which reflects/redirects light after the beam splitter in the optical path).
Regarding claim 11, Mukawa teaches the method set forth above and further teaches wherein redirecting light toward the eye of the viewer further comprises accepting light into a waveguide at a first angle and outputting light at a second angle (See, e.g., Fig. 10A which shows this).
Regarding claim 12, Mukawa teaches the method set forth above and further teaches wherein there are selectable diffraction geometries on at least a portion of a patterning device (Note that this limitation is met because there are diffraction geometries in the form of diffraction gratings 330 and 340).
Regarding claim 13, Mukawa teaches the method set forth above and further teaches wherein there is at least one diffraction geometry (Note that this limitation is met because there is a diffraction geometry as explained above).
Regarding claim 14, Mukawa teaches the method set forth above and further teaches wherein selectively blocking background light from entering an eye of the viewer further comprises displaying a blacked out image on an occluding mask display, the blacked out image geometrically correlating to the image from the selectively transparent projection device (See, e.g., paragraph [0154] which explains there are black pixels corresponding to a blacked out image on the display).
Regarding claim 15, Mukawa teaches the method set forth above and further teaches emitting an initial image from an imaging module (See, e.g., light source 153 in Fig. 10A).
Regarding claim 16, Mukawa teaches the method set forth above and further teaches transmitting the initial image from the imaging module to the selectively transparent projection device (See, e.g., the light path in Fig. 10A which shows this).
Regarding claim 17, Mukawa teaches the method set forth above and further teaches receiving the initial image from the imaging module into the selectively transparent projection device (See, e.g., the light path in Fig. 10A which shows this).
Regarding claim 18, Mukawa teaches the method set forth above and further teaches delivering the modified image to the eye of the viewer (Note that this limitation is met because the image is delivered to an eye of the viewer).

Response to Arguments
Applicant's arguments, filed on May 21st, 2021, have been considered, but are moot in view of the new grounds of rejection due to the amendments to claim 1. 
. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        
/MARIN PICHLER/Primary Examiner, Art Unit 2872